BY THE COURT.
John Rugg brought suit in the Municipal Court of Columbus against George Byers to recover damages arising out of the sale of an automobile which turned out to be stolen, and was taken from Rugg by the real owner. The case was appealed to the Franklin Common Pleas, where a trial was had by jury, which resulted in a unanimous verdict in favor of Rugg for $600. It was claimed by Byers that he did not actually sell the machine, but merely acted as a go-between or agent for one, Grooms who claimed to be the owner. The evidence of Ruggs tended to prove that Byers himself sold the automobile without disclosing any agency and received the consideration of the sale.
The Court of Appeals held:
It does not follow as a result of the verdict that Byers is guilty of a criminal offense in handling stolen property.